Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2015

                                      No. 04-15-00125-CR

                                EX PARTE Hector RAMIREZ,

                  From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2894-W1
                     The Honorable Kevin M. O'Connell, Judge Presiding


                                         ORDER
        Because this is an appeal in a habeas proceeding the reporter’s record was due on March
16, 2015, fifteen days after the notice of appeal was filed. On March 19, 2015, we ordered court
reporters Lisa J. Ramos and Erminia Uviedo, the court reporters responsible for preparing the
reporter’s record, to file the reporter’s records on or before April 6, 2015. Erminia Uviedo has
filed a response stating that she did not take a record of the habeas corpus hearing. Lisa J.
Ramos, however, has not filed a response to our order; nor has she filed the reporter’s record. We
therefore ORDER Lisa J. Ramos to file the reporter’s record within ten days of the date of this
order. If the reporter=s record is not received by such date, an order may be issued directing Lisa
J. Ramos to appear and show cause why she should not be held in contempt for failing to file the
record.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court